Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

   Jesus Chinea Trujillo, individually and on behalf of all
   others similarly situated;                                              Civil Action No: ____________
                                              Plaintiff,
                                                                            CLASS ACTION COMPLAINT

                                                                             DEMAND FOR JURY TRIAL




           -v.-
   Portfolio Recovery Associates LLC
   John Does 1-25

                                          Defendant.


  Plaintiff Jesus Chinea Trujillo (hereinafter, “Plaintiff”), a Florida resident, brings this Class Action

  Complaint by and through her attorneys, Zeig Law Firm, LLC against Defendant Portfolio Recovery

  Associates LLC (hereinafter “Defendant PRA”), individually and on behalf of a class of all others

  similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

  information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

  Plaintiff, which are based upon Plaintiff's personal knowledge.



                        INTRODUCTION/PRELIMINARY STATEMENT

         1.       Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

     in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

     collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

     concerned that "abusive debt collection practices contribute to the number of personal


                                                                                                        1
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 2 of 10




     bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

     Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

     "'the effective collection of debts" does not require "misrepresentation or other abusive debt

     collection practices." 15 U.S.C. §§ 1692(b) & (c).

        2.      Congress explained that the purpose of the Act was not only to eliminate abusive

     debt collection practices, but also to "insure that those debt collectors who refrain from using

     abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

     determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

     Congress gave consumers a private cause of action against debt collectors who fail to comply

     with the Act. Id. § 1692k.

                                     JURISDICTION AND VENUE

        3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

     15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

     action pursuant to 28 U.S.C. § 1367(a).

        4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

     where a substantial part of the events or omissions giving rise to the claim occurred.

                                        NATURE OF THE ACTION

        5.      Plaintiff brings this class action on behalf of a class of Florida consumers under

     §1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

     Collections Practices Act ("FDCPA"), and

        6.      Plaintiff is seeking damages and declaratory relief.

                                                 PARTIES
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 3 of 10




        7.      Plaintiff is a resident of the State of Florida, County of Miami-Dade, residing at

     12020 SW 185th Terrace, Miami, FL 33177.

        8.      Defendant PRA is a "debt collector" as the phrase is defined in 15 U.S.C.

     § 1692(a)(6) and used in the FDCPA with an address at 120 Corporate Blvd., Norfolk, VA 23502

     and may be served process upon the Corporation Service Company at 1201 Hays Street,

     Tallahassee, FL 32301-2525.

        9.      Upon information and belief, Defendant PRA is a company that uses the mail,

     telephone, and facsimile and regularly engages in business the principal purpose of which is to

     attempt to collect debts alleged to be due another.

        10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of Defendants whose identities will be disclosed in discovery and

     should be made parties to this action.

                                         CLASS ALLEGATIONS
        11.     Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

     P. 23(a) and 23(b)(3).

        12.     The Class consists of:

                a. all individuals with addresses in the State of Florida;

                b. to whom Defendant PRA sent a collection letter attempting to collect a consumer

                    debt;

                c. that included materially misleading and deceptive language regarding whether

                    the account would be considered paid-in-full or considered paid-in-full for less

                    than the full balance after final payment is made;

                d. while also promising that the tradeline would be deleted within thirty (30) days

                    of the final payment.
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 4 of 10




                 e. which letter was sent on or after a date one (1) year prior to the filing of this

                    action and on or before a date twenty-one (2l) days after the filing of this action.

        13.      The identities of all class members are readily ascertainable from the records of

     Defendants and those companies and entities on whose behalf they attempt to collect and/or

     have purchased debts.

        14.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

     partners, managers, directors and employees of the Defendants and their respective immediate

     families, and legal counsel for all parties to this action, and all members of their immediate

     families.

        15.      There are questions of law and fact common to the Plaintiff Class, which common

     issues predominate over any issues involving only individual class members. The principal issue

     is whether the Defendants' written communications to consumers, in the forms attached as

     Exhibit A, violate 15 U.S.C. §§ l692e.

        16.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

     facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

     Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

     handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

     nor his attorneys have any interests, which might cause them not to vigorously pursue this action.

        17.      This action has been brought, and may properly be maintained, as a class action

     pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

     well-defined community interest in the litigation:
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 5 of 10




              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                 that the Plaintiff Class defined above is so numerous that joinder of all members

                 would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                 to all members of the Plaintiff Class and those questions predominance over any

                 questions or issues involving only individual class members. The principal issue

                 is whether the Defendants' written communications to consumers, in the forms

                 attached as Exhibit A violate 15 USC §l692e.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                 The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                 Defendants' common uniform course of conduct complained of herein.

              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                 class members insofar as Plaintiff has no interests that are adverse to the absent

                 class members. The Plaintiff is committed to vigorously litigating this matter.

                 Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                 complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                 any interests which might cause them not to vigorously pursue the instant class

                 action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                 and efficient adjudication of this controversy because individual joinder of all

                 members would be impracticable. Class action treatment will permit a large

                 number of similarly situated persons to prosecute their common claims in a single
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 6 of 10




                    forum efficiently and without unnecessary duplication of effort and expense that

                    individual actions would engender.

        18.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

     is also appropriate in that the questions of law and fact common to members of the Plaintiff

     Class predominate over any questions affecting an individual member, and a class action is

     superior to other available methods for the fair and efficient adjudication of the controversy.

        19.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

     the time of class certification motion, seek to certify a class(es) only as to particular issues

     pursuant to Fed. R. Civ. P. 23(c)(4).

                                        FACTUAL ALLEGATIONS

        20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     numbered above herein with the same force and effect as if the same were set forth at length

     herein.

        21.      Some time prior to December 17, 2019, an obligation was allegedly incurred to

     Barclays Bank Delaware.

        22.      The Barclays Bank Delaware obligation arose out of transactions in which money,

     property, insurance or services, which are the subject of the transaction, are primarily for

     personal, family or household purposes.

        23.      Specifically, the Barclays Bank Delaware debt, was a credit card used for personal,

     family and household purchases.

        24.      The alleged Barclays Bank Delaware obligation is a "debt" as defined by 15 U.S.C.§

     1692a(5).

        25.      Barclays Bank Delaware is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 7 of 10




        26.     Defendant PRA, a debt collector and the subsequent owner of the Barclays Bank

     Delaware debt, is collecting the alleged debt.

        27.     Defendant collects and attempts to collect debts incurred or alleged to have been

     incurred for personal, family or household purposes on behalf of creditors using the United

     States Postal Services, telephone and internet.



                              Violation I – February 25, 2020 Collection Letter

        28.     On or about February 25, 2020, Defendant PRA sent the Plaintiff a debt collection

     letter (the “Letter”) regarding the alleged debt owed. See Exhibit A.

        29.     The Letter states a balance of $2,468.88.

        30.     The Letter offers two options regarding the balance: Either pay the full amount or

     select a “savings plan” that allows the consumer to pay the balance for a discounted amount.

        31.     Below the offer to pay in full, the letter states: “Your Account will be considered

     paid-in-full after your final payment is successfully posted.”

        32.     Below the offer to pay the discounted amount, the letter states: “The savings will be

     applied to the balance and your account will be considered paid-in-full for less than the full

     balance after your final payment is successfully posted.”

        33.     Below both offers, the Letter includes a sentence that states: “Within approximately

     30 days of your final payment successfully posting, we will request that the three major credit

     reporting agencies delete our tradeline related to your account from your credit bureau report.”

        34.     The statement that Defendant will request deletion from the credit bureaus upon final

     payment is not qualified in any way and the plain reading implies that these deletion will take

     place in both scenarios; whether the balance is paid in full or paid for less than the full balance.
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 8 of 10




        35.     Upon Defendant’s request to delete the tradeline from the credit bureaus upon final

     payment, the account will no longer appear on the credit report of the Plaintiff in any form.

        36.     Therefore, there is no consequence to Defendant’s earlier statements in the Letter

     that the account will be “considered” paid in full or “paid in full for less than the full balance,”

     because in either scenario, the account will simply not appear on Plaintiff’s credit report.

        37.     The earlier statements are deceptive and misleading, because they propose to offer a

     benefit of considering the account “paid-in-full,” which essentially does not exist, because the

     account will be deleted entirely upon final payment.

        38.     Just the fact that letter at all states that there is a status for each type of payment

     option is misleading, when in fact either option results in a complete wiping away of the account

     having existed at all.

        39.     In the alternative, if Defendant’s statement that they will request a deletion of

     tradeline is hinged upon selection of only one of the payment options, then the Letter is unclear

     and misleading for not properly elucidating that fact.

        40.     Plaintiff incurred an informational injury because the Defendants falsely describe the

     effects of full payment as opposed to less than full payment.

        41.     As a result of Defendants deceptive, misleading and unfair debt collection practices,

     Plaintiff has been damaged.


                                COUNT I
   VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                  et seq.

        42.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

     above herein with the same force and effect as if the same were set forth at length herein.
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 9 of 10




         43.     Defendants debt collection efforts attempted and/or directed towards the Plaintiff

     violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

         44.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

     misleading representation or means in connection with the collection of any debt.

         45.     Defendants violated §1692e:

                 a. By making a false and misleading representation in violation of §1692e(10).

         46.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants

     conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

     and attorneys’ fees.



                                   DEMAND FOR TRIAL BY JURY

         47.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

     a trial by jury on all issues so triable.




                                           PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Jesus Chinea Trujillo, individually and on behalf of all others similarly

  situated, demands judgment from Defendant PRA as follows:


         1.      Declaring that this action is properly maintainable as a Class Action and certifying

     Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

         2.      Awarding Plaintiff and the Class statutory damages;

         3.      Awarding Plaintiff and the Class actual damages;
Case 1:20-cv-22215-MGC Document 1 Entered on FLSD Docket 05/27/2020 Page 10 of 10




        4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

        5.       Awarding pre-judgment interest and post-judgment interest; and

        6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.



        Dated: May 27, 2020                                   Respectfully Submitted,

                                                              ZEIG LAW FIRM, LLC

                                                              /s/ Justin Zeig
                                                              Justin Zeig, Esq.
                                                              FL Bar No. 112306
                                                              3475 Sheridan Street, Suite 310
                                                              Hollywood, FL 33021
                                                              Telephone: 754-217-3084
                                                              Fax: 954-272-7807
                                                              justin@zeiglawfirm.com
                                                              Attorneys for Plaintiff
